IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36330

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 320
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 13, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN FREDERICK WARREN,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for felony driving under the influence,
       affirmed.

       Deborah Whipple of Nevin, Benjamin, McKay & Bartlett, LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       John Frederick Warren pled guilty to felony driving under the influence. I.C. § 18-8004,
18-8005. In exchange for his guilty plea, additional charges including an allegation that Warran
was a persistent violator were dismissed. The district court sentenced Warren to a unified term
of eight years, with a minimum period of confinement of two years. Warren appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Warren’s judgment of conviction and sentence are affirmed.




                                                   2